Title: From Benjamin Franklin to James Lovell, 2 June 1779
From: Franklin, Benjamin
To: Lovell, James


Sir,
Passy June 2. 1779.
I received a few Days since, via Eustatia & Holland the Triplicates of your several Favours of Dec 8. Jan. 29. and Feb. 8. The preceding Copies of the same Dates never came to hand. I thank you very much for the News-Papers, tho’ the Disputes I see in them gave me Pain. You observe rightly that the want of good Conveyances obstructs much the punctuality of our Correspondence. The Number of long Letters I have written to America have almost discouraged me from writing, except by such an Opportunity as this: You may judge of the Uncertainty of Letters getting to hand, when I tell you that tho’ you mention the having sent me Quadruplicates of my Credentials, only those by the Marquis de La Fayette have yet appeared.
I am glad to understand that you are taking Measures to restore the Value of your Money, by taxing largely to reduce the Quantity. I believe no Financier in the World can put you upon a more effectual Method. The English have had a little Flow of Spirits lately, from their Success against the Trade of France, and the News of the imagined Conquest of Georgia: but the growing Apprehension of a War with Spain also, begins to sober ’em; and like People who have been drunk with Drams, they now seem to have both the Head—and Heartake. The late Letters from thence are in a more humble Stile, and some printed Papers by the last Post, known to be Ministerial, appear intended to prepare the Minds of the People for Propositions of Peace. But these Ebbs & Flows are common with them, and the Duration of neither are to be relied on.
As I do not find by any of yours, that a long Letter of mine to you in July last has come to hand, I send you herewith a Copy of it, (tho’ now a little Stale,) as it serves to show my continued good Opinion of a Gentleman, who by the Papers you have sent me Seems to be hardly used. I have never meddled with the Dispute between him and Mr. Lee; but the Suspicion of my having a Good Will to him, has drawn upon me a great deal of Ill-Will from his Antagonist. The Congress have wisely enjoyned the Ministers in Europe to agree with one another. I had always resolved to have no quarrel, and have therefore made it a constant Rule to answer no angry, affronting or abusive Letter of which I have received Many and long Ones from Mr Lee & Mr Izard, who I understand, and see indeed by the Papers, have been writing liberally, or rather ill-liberally against me, to prevent, as one of them says here, any Impressions my writing against them might occasion to their Prejudice: But I have never before mentioned them in any of my Letters.

Our Scheme here for Packet-Boats did not continue. I wish Congress could fall on some Method of sending some little light Vessels once a Month, to keep up a Correspondence more regularly. Even the receiving Letters of a certain Date, tho’ otherwise of no Importance, might serve to refute the false News of our Adversaries on both Sides the Water, which have sometimes too long their intended Effect before the Truth arrives. I see that frequently little Pilot Boats of 25 or 30 Tons burthen arrive safe from Virginia, the Expence of such would not be great.
I beg leave to recommend earnestly to your Civilities M le Chevalier De la Luzerne, who goes over to succeed M Gerard as the King’s Minister to the Congress. He bears here a most amiable Character, has great Connections, and is a hearty Friend to the American Cause.
With great Esteem, I am Sir, Your most obedient & most humble Servant
B Franklin
Honble. James Lovel Esq.
 
Notations in different hands: June 2d. 1779 Doctr Franklin’s to J L recd. Aug. 30 answd Sept. 16 / Deane Lee Izard Pacquet Boats Luzerne.
